L & L Energy Announces Two Contracts to Supply Coal to Kunming Steel SEATTLE, April 18, 2011 – L & L Energy, Inc., (Nasdaq: LLEN) (“L&L” or the “Company”), a U.S.-based company since 1995 with coal mining and distribution businesses in China, announced today that it entered into two purchase contracts to supply in total 700,000 tons of coal to Kunming Iron & Steel Group Co., Ltd. of China (“KISC”). The first purchase contract will provide 300,000 tons of coal mined from L&L’s China operation sold via L&L subsidiary KMC to KISC over a 12 months period. The second contract will be for an additional 400,000 tons of US coal from L&L’s US operation when coal is available. The contract signing ceremony was held on April 14, 2011 during the US investors visit days in L&L China operational headquarters at Kunming, China by the executives of both L&L and KISC KISC is a long term customer of L&L, and the largest iron and steel producer in Yunnan Province, with 30,000 employees, over $2.6 billion in assets and more than $1 billion in revenues in 2010. KISC exports its steel products to Germany, Japan, and Singapore. Ed Moy, VP of L&L who is the former US Director of the U.S. Mint, witnessed the contract signing ceremony and commented, “We are very pleased to extend our sales with KISC and look forward to continuing our long term relationship with Yunnan’s largest iron and steel producer.” About L & L Energy L & L Energy (Nasdaq: LLEN) was founded in 1995, is headquartered in Seattle, is engaged in coal mining, washing, coking and distribution in Yunnan and Guizhou Provinces, and is expanding its coal operations in the U.S. with the Bowie Mine in Colorado.
